Order entered January 15, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00143-CV

                      THEODORE SIMMONS, Appellant

                                        V.

                     MIDLAND FUNDING, LLC, Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-01681-C

                                     ORDER

      We REINSTATE this appeal which we abated to allow the trial court an

opportunity to conduct a hearing to determine if the reporter’s record of the

September 12, 2019 trial contained inaccuracies and/or omissions as asserted by

appellant in a December 9, 2020 motion. The trial court held the hearing on

January 11, 2021. After hearing testimony from LaToya Young-Martinez, the

reporter responsible for the September 2019 trial record, and Janet Wright, Official
Court Reporter for County Court at Law No. 3, the trial court made the following

written findings:

      •[T]he transcript’s cover page filed November 21, 2020 should have
      stated “held in Dallas County, Texas”, but the Court did not require of
      LaToya Young-Martinez that a new cover page be filed as this error
      was found not to be material.

      •[T]he transcript on page 2 states “Honorable Robert Fisher . . .”. The
      Court ordered that the line should state Mr. Robert Fisher and further
      finds that this error was not material.

      •[T]he record filed does correctly reflect the trial testimony upon
      review of the uninterrupted audio of the proceeding by Janet Wright.

      •[N]one of the other errors alleged by Mr. Simmons in his Motion . . .
      were found to exist on the record.

      We ADOPT the trial court’s findings. As the trial court did not find any

material errors, the appeal shall proceed on the filed record.

      We note appellant’s motions for reconsideration of the Court’s December 8,

2020 order, for judicial notice, and to reset brief have not been determined pending

the trial court’s determination of the accuracy of the September 2019 trial record.

Our December 8th order denied appellant’s motion to abate for findings and

conclusions under Texas Rule of Appellate Procedure 296 and followed a review

of the September 2019 trial record that reflected the trial court’s final judgment

was not based on an evidentiary hearing containing conflicting testimony. As the

reporter’s record of the September 2019 trial has been found accurate, we DENY

the motion for reconsideration. We further DENY the motion for judicial notice,
as that motion is also premised on appellant’s assertion that the September 2019

trial record is inaccurate.

      We GRANT appellant’s motion to reset the brief deadline and ORDER

appellant’s brief be filed no later than February 16, 2021.




                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE